        Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  CRYPTO TRADERS
  MANAGEMENT, LLC, a dissolved                Case No. 1:20-mc-00335-BLW
  Idaho limited liability company; and
  SHAWN CUTTING, an individual,               MEMORANDUM DECISION
                                              AND ORDER

        Plaintiffs,

         v.

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

        Defendant.


                                INTRODUCTION

      Pending before the Court is Plaintiffs’ Motion for Order Pursuant to

Customer Challenge Provisions of the Right to Financial Privacy Act of 1978.

(Dkt. 1). The Court has determined that oral argument will not significantly assist

the decisional process; therefore, the matter will be resolved without a hearing. The




MEMORANDUM DECISION AND ORDER - 1
        Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 2 of 6




motion is fully briefed and at issue. For the reasons explained below, the Court will

deny the motion and enforce the subpoena.

                                  BACKGROUND
      On November 19, 2020, Defendant United States Securities and Exchange

Commission (SEC) issued a subpoena to Glacier Bank seeking documents related

to Cutting’s bank account and financial transactions in accordance with the Right

to Financial Privacy Act of 1978. 12 U.S.C. §§ 3401 et seq. SEC sought these

documents pursuant to an initial order of investigation issued on October 1, 2020,

captioned, “Order Directing Private Investigation and Designating Officers to Take

Testimony in the Matter of Crypto Traders Management, LLC.” (See Def.’s Resp.,

Dkt. 5 at 2). SEC issued the subpoena in connection with a law enforcement

inquiry into whether CTM may have purchased, sold or offered for sale securities

in violation of the antifraud, securities registration, and broker-dealer registration

provisions of securities laws. The SEC has obtained evidence that Cutting may

have been running an illegal investment scheme. There is also evidence that

suggests Cutting has misappropriated money invested with CTM.

      On December 4, 2020, Cutting and CTM filed a motion to quash SEC’s

subpoenas to Glacier Bank on the basis that the subpoena is not relevant to the

investigation and that it seeks confidential information.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 3 of 6




                              LEGAL STANDARD

      Under the Right to Financial Privacy Act of 1978 (RFPA), 12 U.S.C.

§§ 3401-22 a customer may file a motion to quash a subpoena. There are two

grounds on which a customer may challenge the release of his financial records:

(1) that the government has not met the RFPA requirements; or (2) that the

financial records sought are not relevant to a legitimate law enforcement inquiry.

12 U.S.C. §§ 3410(a)(1)-(2). The RFPA requires that all customer motions to

quash contain an affidavit or sworn statement stating reasons the financial records

sought are not relevant to the legitimate law enforcement inquiry stated by the

Government authority in its notice, or that there has not been substantial

compliance with the provisions of this chapter. The applicant must file an objection

within ten days of service or within fourteen days of mailing. 12 U.S.C.

§ 3410(a)(2).

      The Government may obtain financial records pursuant to an administrative

subpoena only if: (1) “the records sought are relevant to a legitimate law

enforcement inquiry; and (2) “a copy of the subpoena or summons has been served

upon the customer or mailed to his last known address on or before the date on

which the subpoena or summons was served on the financial institution” together

with a notice stating “with reasonable specificity the nature of the law enforcement




MEMORANDUM DECISION AND ORDER - 3
        Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 4 of 6




inquiry.” 12 U.S.C. § 3405.

                                    ANALYSIS

      CTM and Cutting move to quash the subpoena under the Right to Financial

Privacy Act of 1978. Cutting does not argue that SEC failed to comply with

RFRA’s procedural requirements, or that the SEC’s inquiry is not a legitimate law

enforcement inquiry. Cutting asserts only that the records are not relevant to the

law enforcement inquiry stated in the Customer Notice provided by SEC.

      A.     Eligibility to Challenge the Subpoena
      The first issue before the Court is whether Cutting or CTM have standing to

challenge the subpoena under the RFPA. The SEC argues that CTM is statutorily

barred from challenging the subpoena. Only a customer may bring a challenge to a

subpoena under the RFPA. 12 U.S.C. § 3410(a). A customer is defined as “any

person or authorized representative of that person who utilized or is utilizing any

service of a financial institution.” 12 U.S.C. § 3401(5). A person is defined as “an

individual or a partnership of five or fewer individuals.” 12 U.S.C. § 3401(4).

There is no dispute that Cutting is a customer and may challenge the subpoena

under the RFPA. However, as a limited liability company, CTM does not qualify

as a customer and cannot challenge the subpoena. Exchange Point LLC v. U.S.

S.E.C., 100 F.Supp.2d 172, 176 (S.D.N.Y. 1999).




MEMORANDUM DECISION AND ORDER - 4
        Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 5 of 6




      B.     Reasonable Belief that the Records Sought Are Relevant to the
             Law Enforcement Inquiry
      Next, the Court must determine whether the records sought are relevant to

the SEC’s legitimate law enforcement inquiry. The Court must deny the motion to

quash if there is “a reasonable belief that the records sought are relevant” to a

legitimate law enforcement inquiry. 12 U.S.C. § 3140(c). “[I]f the material sought

by the subpoena “touches on a matter under investigation, an administrative

subpoena will survive a challenge that the material is not relevant.” Han v.

Securities and Exchange Commission, MC 19-68 PSG (AFMX), 2019 WL

4543099, at *2 (C.D. Cal. July 10, 2019).

      Here, the SEC is investigating possible securities fraud violations committed

by Cutting and CTM. The SEC has obtained evidence that suggest Cutting moved

funds invested with CTM among several bank accounts—including personal

accounts. The records sought may provide information regarding the amount of

money raised by Cutting and CTM, and what happened to investors’ money. The

records may also identify other persons or entities involved in the scheme and

potential victims of the scheme that are not yet known. Additionally, the records

may help the SEC trace the proceeds from the transactions under investigation for

possible disgorgement. Thus, the Court finds that the records sought by SEC are

relevant to a legitimate law enforcement inquiry and there is no basis to quash the



MEMORANDUM DECISION AND ORDER - 5
          Case 1:20-mc-00335-BLW Document 8 Filed 02/11/21 Page 6 of 6




subpoena.

                                      ORDER

     IT IS ORDERED that:


     1.       Plaintiff’s Motion for Order Pursuant to Customer Challenge

              Provisions of the Right to Financial Privacy Act 1978 (Dkt. 1) is

              DENIED and the SEC may enforce the subpoena.



                                              DATED: February 11, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
